Title: From Benjamin Franklin to William Alexander, 22 April 1782
From: Franklin, Benjamin
To: Alexander, William


Dear Sir,
Passy, April 22. 1782
I am much oblig’d by the Confidence you place in me by communicating your Plan, & by your kind Intentions in it of serving America. Please to accept my thankful Acknowledgements, and excuse my declining to engage in the Scheme, for Reasons that I will some time or other give you. If you think fit to propose it to this Court, I would advise your conferring on it with Mr Grand, whose Opinion if he should approve of it, would have weight with the Ministry, as would also that of his Brother Sir George Grand, lately commission’d by the King as Banker to France in Holland, at present in Paris. I return’d the Papers enclos’d, & am ever, dear Sir, Yours most affectionately
B F.—
Mr Alexander
